740 N.W.2d 299 (2007)
MORRIS PUMPS, a division of Yeomans Chicago Corporation, Plaintiff-Appellee,
v.
CENTERLINE PIPING, INC., Defendant, and
EBI-Detroit, Inc., a/k/a EBI Detroit, Inc., Defendant-Appellant.
R. Vander Lind & Son, Inc., and Chemineer, Inc., Plaintiffs-Appellees, and
Robbins & Meyers, Inc., Plaintiff,
v.
Centerline Piping, Inc., Defendant, and
EBI-Detroit, Inc., a/k/a EBI Detroit, Inc., Defendant-Appellant.
Docket Nos. 133013, 133014. COA Nos. 268717, 268718.
Supreme Court of Michigan.
October 31, 2007.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the December 12, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.